785 So.2d 759 (2001)
Alfie STINSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D99-3958.
District Court of Appeal of Florida, First District.
June 5, 2001.
Nancy A. Daniels, Public Defender, Phil Patterson, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, Karen M. Holland, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges his habitual felony offender sentence imposed for his conviction of trafficking in cocaine. See § 893.135(1)(b)1.a., Fla. Stat. (1997). The trial court committed an error, previously considered fundamental, in imposing this sentence. See Stanford v. State, 706 So.2d 900 (Fla. 1st DCA 1998); Clay v. State, 750 So.2d 153 (Fla. 1st DCA 2000). However, because appellant's appointed counsel filed his initial brief after the effective date of the amendments to Florida Rule of Criminal Procedure 3.800(b), appellant is precluded from raising this issue for the first time on appeal. See Maddox v. State, 760 So.2d 89 (Fla.2000); Harvey v. State, 786 So.2d 595 (Fla. 1st DCA 2001), reh'g denied and questions certified, 786 So.2d 28 (Fla. 1st DCA 2001); Malone v. State, 777 So.2d 449 (Fla. 5th DCA 2001).
Accordingly, we affirm the appellant's conviction and sentence without prejudice to the appellant's right to seek appropriate post-conviction relief.
BOOTH, KAHN, and VAN NORTWICK, JJ., CONCUR.